Citation Nr: 1816631	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  14-19 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, Type II.  

2.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.  

3.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.  

4.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).





REPRESENTATION

Appellant represented by:	Michael A. Steinberg, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Smart, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1966 to July 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2011 and April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge in February 2017 and a copy of that transcript is of record.  Prior to going on the record, the undersigned asked the Veteran's representative whether he wanted a June 14, 2016 letter to be construed as a VA Form 9 with respect to the issue of entitlement to service connection for kidney stones secondary to diabetes mellitus.  The Veteran's representative declined which was noted again on the record.  See Hearing Transcript page 2.  Thereafter, the file reflects that the RO construed the June 14, 2016 letter as a VA Form 9 and certified the appeal to the Board on September 26, 2017 but the appeal is not yet transferred to the Board; no docket number has been assigned.  The Board is required by statute to adjudicate cases in docket order, except for certain situations set forth under 38 U.S.C.A. § 7107.  As this issue is not yet ready for adjudication under docket order requirements, the Board is prohibited from issuing a decision on the other issue on appeal. Accordingly, any additional issue that has been certified to the Board remains pending and will be addressed in a separate decision in docket order.

The Board also notes that in October 2017, the Veteran filed a notice of disagreement with an October 2017 rating decision.  In an October 2017 letter, the RO acknowledged the Veteran's notice of disagreement.  Accordingly, the Board declines to exercise jurisdiction over that claim for Manlincon purposes as no such action on the part of the Board is warranted at this time.  Cf. Manlincon v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA examination for his PTSD and peripheral neuropathy in March 2011.  The Veteran was last afforded a VA examination for his diabetes in January 2012.  In a January 2017 statement, the Veteran's representative asserted that the Veteran's PTSD had worsened and requested an updated mental compensation examination.  Additionally, at the February 2017 Board hearing, the Veteran testified that two years prior his medication for his diabetes was increased and he had switched medication for his neuropathy.  As such, the Board finds that the Veteran should be afforded a new VA examination to determine the current severity of his disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (noting that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).

Finally, the Board finds that the claim for TDIU is inextricably intertwined with the issues being remanded and the disposition of the TDIU claim must be deferred pending resolving this preliminary matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records dated November 2016 to the present.  

2. Schedule the Veteran for a new VA examination, to determine the current nature and severity of his diabetes.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies, should be performed.

The examiner should provide current findings as to the severity of the Veteran's diabetes mellitus - describe the type of medication (if any) required, whether a restricted diet is required, whether regulation of activities is required, and whether he experiences (and frequency of) episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization.

The examiner should also provide an opinion regarding the level of functional impairment caused by the Veteran's diabetes.

All conclusions should be accompanied by a complete rationale.

3. Schedule the Veteran for a new VA examination, to determine the current nature and severity of his peripheral neuropathy of the bilateral lower extremities.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies, should be performed.

The examiner should provide current findings as to the severity of the Veteran's peripheral neuropathy and indicate whether there is incomplete or complete paralysis.  If there is incomplete paralysis, the VA examiner should state whether it is mild, moderate, moderately severe or severe, with marked muscular atrophy.  

The examiner should also provide an opinion regarding the level of functional impairment caused by the Veteran's peripheral neuropathy of the bilateral lower extremities.

All conclusions should be accompanied by a complete rationale.

4. Schedule the Veteran for a new VA examination, to determine the current nature and severity of his PTSD.  The claims folder must be made available to and reviewed by the examiner.  

All appropriate testing should be conducted and complaints and clinical manifestations should be reported in detail.

All conclusions should be accompanied by a complete rationale.

5. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012). 



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




